Order entered July 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00629-CR
                                      No. 05-14-00630-CR

                     STAFFON LADARIUS-DELA SPARKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F08-25612-M, F08-40995-M

                                            ORDER
       The reporter’s record is overdue in these appeals. Additionally, after reviewing the

record, the Court questions the accuracy of the trial court’s certifications of appellant’s right to

appeal. Specifically, the certifications state the cases involve plea bargains and appellant has no

right to appeal. The documents in the clerk’s record, however, reflect that the plea agreements

were during the hearing on the State’s motions to proceed with adjudication of guilt. See

Hargesheimer v. State, 182 S.W.3d 906, 912–13 (Tex. Crim.App. 2006); Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005). Because it does not appear the certifications are

correct, on May 22, 2014, the Court sent the trial court a letter questioning the accuracy of the
certifications and asking for amended certifications. To date, we have had no response from the

trial court.


        Accordingly, the Court ORDERS the trial court to make findings of fact regarding the

following.

       The trial court shall first determine whether appellant desires to prosecute the appeals. If
        the trial court determines that appellant does not desire to prosecute the appeals, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeals, the trial court
        shall next determine whether the certifications of appellant’s right to appeal accurately
        reflect the trial court proceedings, as noted above. If the trial court determines the
        certifications are not correct, the trial court shall prepare amended certifications that
        accurately reflect the trial court proceedings.

       The trial court shall next determine whether appellant is indigent and entitled to proceed
        without payment of costs for the reporter’s record. If appellant is entitled to proceed
        without payment of costs, the trial court shall make a finding to that effect. Moreover, if
        appellant is indigent, the trial court is ORDERED to take such measures as may be
        necessary to assure effective representation, which may include appointment of new
        counsel. If the trial court finds appellant is not indigent, it shall determine whether
        retained counsel has abandoned the appeals.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.


        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                       /s/    LANA MYERS
                                                              JUSTICE